Exhibit 10.2


AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: __________
Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2016 Equity Incentive Plan (the “Plan”) will have the same meanings in this
Notice of Restricted Stock Unit Award and the electronic representation of this
Notice of Restricted Stock Unit Award established and maintained by the Company
or a third party designated by the Company (this “Notice”).
Name:    
Address:    
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Global Restricted Stock Unit Award Agreement
(hereinafter the “Agreement”), including any applicable country-specific
provisions in the appendix attached hereto (the “Appendix”), which constitutes
part of this Agreement.
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant. This RSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.

Vesting Sechedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule: [insert applicable
vesting schedule]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s employment or consulting relationship
or Service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is earned only
by continuing Service as an Employee, Director or Consultant. Participant agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s service status changes between full- and part-time status in
accordance with Company policies relating to work schedules and vesting of
awards Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read both the Agreement and the Plan. By
accepting the RSUs, Participant consents to electronic delivery as set forth in
the Agreement.


PARTICIPANT
 
AUDENTES THERAPEUTICS, INC.
Signature:
 
 
By:
 
 
 
 
 
 
Print Name:
 
 
Its:
 
 
 
 
 
 










--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2016 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Global Restricted Stock Unit Award Agreement (this “Agreement”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.
1.    Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares shall be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
4.    Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination. If Participant’s Service terminates for any reason, all
unvested RSUs will be forfeited to the Company forthwith, and all rights of
Participant to such RSUs will immediately terminate without payment of any
consideration to Participant. Participant’s Service will be considered
terminated as of the date Participant is no longer providing Services to the
Company, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) (the “Termination Date”). Unless
otherwise provided in this Agreement or determined by the Company, Participant’s
right to vest in the RSUs under the Plan, if any, will terminate as of the
Termination Date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under the laws of the
jurisdiction in which Participant resides or the terms of Participant’s
employment agreement, if any). Participant acknowledges and agrees that the
Vesting Schedule may change prospectively in the event Participant’s Service
status changes between full- and part-time status and/or in the event
Participant is on an approved leave of absence in accordance with Company
policies relating to work schedules and vesting of awards or as determined by
the Committee. Participant acknowledges that the vesting of the Shares pursuant
to this Notice and Agreement is earned only by continued Service. In case of any
dispute as to whether termination of Service has occurred, the Committee will
have sole discretion to determine whether such termination of Service has
occurred and the effective date of such termination (including whether
Participant may still be considered to be providing services while on an
approved leave of absence).
6.    Withholding Taxes. Participant acknowledges that, regardless of any action
taken by the Company or its Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. Participant further acknowledges that the Company or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.




--------------------------------------------------------------------------------



Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs, provided the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates;

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(v) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in Participant’s jurisdiction(s), in which
case Participant may receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent in Common Stock. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.
Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer, as applicable, may be
required to withhold or account for as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at the sole discretion of the Company;
(d)    the RSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming or amending an employment or
services contract with the Company, the Employer or any Parent or Subsidiary;
(e)    Participant is voluntarily participating in the Plan;
(f)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;




--------------------------------------------------------------------------------



(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;
(h)    unless otherwise agreed with the Company in writing, the RSUs and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service Participant
provides as a director of the Company, its Parent or Subsidiary;
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant ceasing to provide employment
or other services to the Company, the Employer or any Parent or other Subsidiary
(for any reason whatsoever, whether or not later found to be invalid or in
breach of laws in the jurisdiction where Participant is providing services or
the terms of Participant’s employment agreement, if any);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and
(l)    neither the Company, the Employer nor any Parent or other Subsidiary will
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees that he or she should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
9.    Data Privacy.
(a)    Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Participant is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other) data protection law perspective, for
the purposes described herein.
(b)    Declaration of Consent. Participant understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Subsidiary as
described in this Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Participant’s
Personal Data in connection with the Plan and this Agreement, Participant
understands that the Company is the controller of his or her Personal Data.
(c)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Participant for the purposes of allocating Shares
and implementing, administering and managing the Plan. Participant understands
that this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock or equivalent benefits awarded, cancelled, exercised, vested,
unvested or outstanding in Participant’s favor. The legal basis for the
processing of Participant’s Personal Data, where required, will be his or her
consent.
(d)    Stock Plan Administration Service Providers. Participant understands that
the Company may transfer his or her Personal Data, or parts thereof, to an
independent service provider based in the United States to assist the Company
with the implementation, administration and management of the Plan. Participant
understands and acknowledges that the Company’s service provider will open an
account for him or her to receive and trade shares of Common Stock acquired
under the Plan and that he or she will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.




--------------------------------------------------------------------------------



(e)    International Data Transfers. Participant understands that the Company
and, as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan are based in the United States.
Participant understands and acknowledges that his or her country may have
enacted data privacy laws that are different from the laws of the United States.
For example, the European Commission has issued only a limited adequacy finding
with respect to the United States that applies solely if and to the extent that
companies self-certify and remain self-certified under the EU/U.S. Privacy
Shield program. The Company does not currently participate in the EU/U.S.
Privacy Shield Program. The Company’s legal basis for the transfer of
Participant’s Personal Data is his or her consent.
(f)    Data Retention. Participant understands that the Company will use his or
her Personal Data only as long as is necessary to implement, administer and
manage his or her participation in the Plan, or to comply with legal or
regulatory obligations, including under tax and securities laws. In the latter
case, Participant understands and acknowledges that the Company’s legal basis
for the processing of his or her Personal Data would be compliance with the
relevant laws or regulations. When the Company no longer needs Participant’s
Personal Data for any of the above purposes, Participant understands the Company
will remove it from its systems.
(g)    Voluntariness and Consequences of Denial/Withdrawal of Consent.
Participant understands that his or her participation in the Plan and his or her
consent is purely voluntary. Participant may deny or later withdraw his or her
consent at any time, with future effect and for any or no reason. If Participant
denies or later withdraws his or her consent, the Company can no longer offer
Participant participation in the Plan or offer other equity awards to
Participant or administer or maintain such awards and Participant would no
longer be able to participate in the Plan. Participant further understands that
denial or withdrawal of his or her consent would not affect his or her status or
salary as an employee or his or her career and that Participant would merely
forfeit the opportunities associated with the Plan.
(h)    Data Subject Rights. Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Participant is based and subject to the conditions
set out in the applicable law, Participant may have, without limitation, the
rights to (i) inquire whether and what kind of Personal Data the Company holds
about him or her and how it is processed, and to access or request copies of
such Personal Data, (ii) request the correction or supplementation of Personal
Data about him or her that is inaccurate, incomplete or out-of-date in light of
the purposes underlying the processing, (iii) obtain the erasure of Personal
Data no longer necessary for the purposes underlying the processing, processed
based on withdrawn consent, processed for legitimate interests that, in the
context of his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Participant feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Participant’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Participant understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any
of, Participant’s rights, Participant understands that he or she should contact
his or her local human resources representative.
(i)    Alternate Basis and Additional Consents. Finally, Participant understands
that the Company may rely on a different basis for the collection, processing or
transfer of Personal Data in the future and/or request that Participant provide
another data privacy consent. If applicable, Participant agrees that upon
request of the Company or the Employer, Participant will provide an executed
acknowledgement or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
him or her for the purpose of administering his or her participation in the Plan
in compliance with the data privacy laws in his or her country, either now or in
the future. Participant understands and agrees that he or she will not be able
to participate in the Plan if Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.
10.    Language. Participant acknowledges that he or she is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English so as to allow Participant to understand the terms and
conditions of this Agreement. Further, if Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
11.    Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.




--------------------------------------------------------------------------------



12.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
13.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (a) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (b) represents that Participant has carefully read and is
familiar with their provisions, and (c) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, Participant agrees
that the Company shall have unilateral authority to amend the Plan and this RSU
Agreement without Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.
17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Francisco. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
18.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without Cause.




--------------------------------------------------------------------------------



19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that the RSUs are granted under
and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address. By acceptance of the RSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, this Agreement, the Plan, account statements,
Plan prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the RSUs and current or future participation in the Plan. Electronic
delivery may include the delivery of a link to the Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Company’s
discretion. Participant acknowledges that Participant may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail to Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery if local laws prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, Participant agrees to comply with the Company’s policy on insider trading
(to the extent that it is applicable to Participant). Depending on Participant’s
country or the designated broker's country or country where the Common Stock is
listed, Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect Participant’s ability to accept, acquire, sell,
attempt to sell or otherwise dispose of Shares, rights to Shares (e.g., the
RSUs) or rights linked to the value of Shares during such times as Participant
is considered to have “inside information” regarding the Company (as defined by
the laws or regulations in the applicable jurisdiction). Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders
Participant placed before possessing inside information. Furthermore,
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include Participant’s fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant is responsible for ensuring compliance with any
applicable restrictions and should consult his or her personal legal advisor on
this matter.
21.    Foreign Asset/Account Reporting; Exchange Controls. Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls that may affect Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside Participant’s country. Participant may be
required to report such accounts, assets, or transactions to the tax or other
authorities in Participant’s country. Participant may also be required to
repatriate sale proceeds or other funds received as a result of Participant’s
participation in the Plan to Participant’s country through a designated broker
or bank and/or within a certain time after receipt. Participant acknowledges
that it is Participant’s responsibility to be compliant with such regulations
and Participant understands and agrees that Participant should consult his or
her personal legal and tax advisors for any details.




--------------------------------------------------------------------------------



22.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from the Company or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral. To the extent any payment under this RSU Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
23.    Award Subject to Company Clawback or Recoupment. The RSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
Participant’s employment or other Service that is applicable to executive
officers, Employees, Directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancellation of Participant’s RSUs (whether vested or unvested)
and the recoupment of any gains realized with respect to Participant’s RSUs.
BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.






--------------------------------------------------------------------------------





APPENDIX
AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.
Notifications
This Appendix also includes information relating to securities, exchange
control, foreign asset/account reporting and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting and other laws in effect in the respective countries as of January
2019, if applicable. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant vests in the RSUs or sells
Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.




--------------------------------------------------------------------------------




FRANCE
Terms and Conditions
Language Consent. By signing this Agreement or otherwise accepting this
Agreement, Participant confirms having read and understood the documents
relating to the RSUs (the Plan and the Agreement), which were provided in
English. Participant accepts the terms of these documents accordingly.
Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d’Attribution), qui lui ont
été remis en langue anglaise. Le Participant accepte les termes de ces documents
en conséquence..
Notifications
Tax Information. RSUs granted under the Plan are not intended to be
French-qualified and have not been granted under the specific regime found in
Section L.225-197-1 to L.225-187-6 of the French Commercial Code, as amended.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Participant should consult his
or her personal advisor to ensure compliance with applicable reporting
obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the acquisition or sale of securities (e.g., transfer of
proceeds from the sale of Shares into Germany) must be reported monthly to the
German Federal Bank (Bundesbank). The online filing portal may be accessed at
the website of the bundesbank (www.bundesbank.de) using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”). Participant should
consult his or her personal tax advisors for details regarding this requirement.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Shares when they file
their tax returns for the relevant year if the value of all Shares acquired
exceeds €150,000 or in the unlikely event that the resident holds Shares
exceeding 10% of the Company’s total Common Stock.
UNITED KINGDOM
Terms and Conditions
Withholding Taxes. The following provisions supplement Section 6 of the
Agreement:
Without limitation to Section 6 of the Agreement, Participant agrees that he or
she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items as and when requested by the Company or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Participant also agrees to indemnify and keep indemnified
the Company and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax due is not
collected from or paid by Participant within ninety (90) days of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and National Insurance contributions
(“NICs”) may be payable. Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
applicable) for the value of the employee NICs due on this additional benefit.
Participant acknowledges that the Company or the Employer may recover such
additional NICs at any time thereafter by any of the means referred to in
Section 6 of the Agreement.




--------------------------------------------------------------------------------




Joint Election for Transfer of Liability for Employer NICs. As a condition of
Participant’s participation in the Plan and the vesting of the RSUs or receipt
of any benefit in connection with the RSUs, Participant agrees to accept any
liability for secondary Class 1 NICs that may be payable by the Company or the
Employer (or any successor to the Company or the Employer) in connection with
the RSUs and any event giving rise to Tax-Related Items (the “Employer’s
Liability”). Without prejudice to the foregoing, Participant agrees to enter
into the following joint election with the Company, the form of such joint
election being formally approved by HMRC (the “Joint Election”), and any other
required consent or elections. Participant further agrees to enter into such
other Joint Elections as may be required between Participant and any successor
to the Company and/or the Employer for the purpose of continuing the
effectiveness of the Joint Election. Participant further agrees that the Company
and/or the Employer may collect the Employer’s Liability from Participant by any
of the means set forth in Section 6 of this Agreement.
If Participant does not enter into the Joint Election prior to the vesting of
the RSUs or any other event giving rise to Tax-Related Items, Participant will
not be entitled to vest in the RSUs and receive Shares (or receive any benefit
in connection with the RSUs) unless and until he or she enters into the Joint
Election, and no Shares or other benefit will be issued to him or her under the
Plan, without any liability to the Company, the Employer or any other service
recipient.




--------------------------------------------------------------------------------




IMPORTANT NOTE: By accepting the RSUs (whether by signing the Notice or by
clicking on the “ACCEPT” box where indicated in the Company's designated
electronic acceptance procedure) or by separately signing the Joint Election
(whether in hard copy or electronically), Participant is agreeing to be bound by
the terms of the Joint Election. Participant should read the terms of the Joint
Election carefully before accepting the Agreement and the Joint Election. If
requested by the Company, Participant agrees to execute the Joint Election in
hard copy even if Participant has accepted the Agreement through the Company's
electronic acceptance procedure.
By entering into the Joint Election:
•
Participant agrees that any Employer’s Liability that may arise in connection
with participation in the Plan will be transferred to Participant; and

•
Participant authorizes his or her employer to recover an amount sufficient to
cover this liability by such methods including but not limited to, deductions
from Participant's salary or other payments due or the sale of sufficient shares
acquired pursuant to the RSUs or any other method set out in the Agreement.







--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
(U.K. Employees)
Election to Transfer the Employer’s National Insurance Liability to the Employee
1.PARTIES
This Election to Transfer the Employer’s National Insurance Liability to the
Employee (this “Election”) is between:
(A)
The individual who has gained access to this Election (the “Employee”), who is
employed by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and restricted stock
units (“Awards”) pursuant to the terms and conditions of the Audentes
Therapeutics, Inc. 2016 Equity Incentive Plan, as may be amended from time to
time (the “Plan”), and

(B)
Audentes Therapeutics, Inc. of 600 California Street, 17th Floor, San Francisco,
CA 94108, U.S.A. (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



2.    PURPOSE OF ELECTION


2.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

 
2.2    In this Election, the following words and phrases have the following
meanings:


“Taxable Event” means any event giving rise to Relevant Employment Income.


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“Relevant Employment Income” from Awards on which the Employer’s National
Insurance contributions becomes due is defined as:
(i)
an amount that counts as employment income of the earner under Section 426 of
ITEPA (restricted securities: charge on certain post-acquisition events);

(ii)
an amount that counts as employment income of the earner under Section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or

(iii)
any gain that is treated as remuneration derived from the earner’s employment by
virtue of Section 4(4)(a) of SSCBA, including without limitation:

(A)
the acquisition of securities pursuant to the Awards (within the meaning of
Section 477(3)(a) of ITEPA);

(B)
the assignment (if applicable) or release of the Awards in return for
consideration (within the meaning of Section 477(3)(b) of ITEPA);

(C)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within the meaning of Section 477(3)(c) of ITEPA).

“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Awards pursuant to Section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of Section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



2.5
This Election does not apply to the extent that it relates to Relevant
Employment Income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).





--------------------------------------------------------------------------------






2.6
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and the Agreement pursuant to which the Awards were granted. This Election
will have effect in respect of the Awards and any awards which replace or
replaced the Awards following their grant in circumstances where Section 483 of
ITEPA applies.



3.    ELECTION


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that by
accepting the Awards, (whether by signing the Notice in hard copy or by clicking
on the “ACCEPT” box where indicated in the Company's electronic acceptance
procedure) or by signing this Election (whether in hard copy or electronically),
he or she will become personally liable for the Employer’s Liability covered by
this Election. This Election is made in accordance with paragraph 3B(1) of
Schedule 1 of the SSCBA.


4.    PAYMENT OF THE EMPLOYER’S LIABILITY


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the Agreement pursuant to which the Awards were
granted.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Awards to the Employee until
full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within fourteen
(14) days after the end of the U.K. tax month during which the Taxable Event
occurs (or within seventeen (17) days after the end of the U.K. tax month during
which the Taxable Event occurs, if payments are made electronically).



5.    DURATION OF ELECTION


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.





--------------------------------------------------------------------------------




Acceptance by the Employee
The Employee acknowledges that by accepting the Awards (whether by clicking on
the “ACCEPT” box where indicated in the Company’s electronic acceptance
procedure or by signing the Notice in hard copy) or by signing this Election
(whether in hard copy or electronically), the Employee agrees to be bound by the
terms of this Election.
Signed


_________________________________________________
The Employee
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company


_________________________________________________
[Insert Name]
[Insert Title]




--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES
The following are the employing companies to which this Joint Election may
apply:


Audentes Therapeutics UK Ltd.


Registered Office:
One Silk Street
London
United Kingdom
EC2Y 8HQ
Company Registration Number:
9442308
Corporation Tax Reference:
1190525848
PAYE Reference:
475/KB84591





--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will have the same
meanings in this Notice of Stock Option Grant and the electronic representation
of this Notice of Stock Option Grant established and maintained by the Company
or a third party designated by the Company (this “Notice”).
Name:    
Address:    
You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Global Stock Option Award Agreement (the “Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of the Agreement.
Grant Number:    
Date of Grant:    
Vesting Commencement Date:    
Exercise Price per Share:    
Total Number of Shares:    
Type of Option:
______ Non-Qualified Stock Option

______ Incentive Stock Option

Expiration Date:
________ __, 20__; This Option expires earlier if Participant’s Service
terminates earlier, as described in the Agreement.

Vesting Schedule:
[Insert applicable vesting schedule]

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the Options pursuant to this Notice is earned
only by continuing Service as an Employee, Director or Consultant. Furthermore,
the period during which Participant may exercise the Option after such
termination of Service will commence on the date Participant ceases to actively
provide Service and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement. Participant also understands that this
Notice is subject to the terms and conditions of both the Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the Agreement and the Plan. By accepting this Option, Participant consents
to electronic delivery as set forth in the Agreement.


PARTICIPANT
 
AUDENTES THERAPEUTICS, INC.
Signature:
 
 
By:
 
 
 
 
 
 
Print Name:
 
 
Its:
 
 
 
 
 
 





--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AWARD AGREEMENT
Unless otherwise defined in this Global Stock Option Award Agreement (this
“Agreement”), any capitalized terms used herein will have the meaning ascribed
to them in the Audentes Therapeutics, Inc. 2016 Equity Incentive Plan (the
“Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Audentes Therapeutics, Inc. (the “Company”), subject to the terms and conditions
of the Plan, the Notice of Stock Option Grant (the “Notice”) and this Agreement,
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Agreement.
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice. Participant acknowledges and agrees that
the Vesting Schedule may change prospectively in the event Participant’s service
status changes between full and part-time status and/or in the event Participant
is on an approved leave of absence in accordance with Company policies relating
to work schedules and vesting of awards or as determined by the Committee.
Participant acknowledges that the vesting of the Shares pursuant to this Notice
and Agreement is earned only by continued Service.
2.Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. If
designated in the Notice as an Incentive Stock Option (“ISO”), this Option is
intended to qualify as an Incentive Stock Option under Section 422 of the Code.
However, if this Option is intended to be an ISO, to the extent that it exceeds
the U.S. $100,000 rule of Code Section 422(d) it shall be treated as a
Nonqualified Stock Option (“NSO”).
3.Termination Period.
(a)    General Rule. If Participant’s Service terminates for any reason except
death or Disability, and other than for Cause, then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
Participant’s Termination Date (or such shorter time period not less than thirty
(30) days or longer time period as may be determined by the Committee, with any
exercise beyond three (3) months after the date Participant’s Service terminates
deemed to be the exercise of an NSO). If Participant’s Service is terminated for
Cause, this Option will expire upon the date of such termination. The Company
determines when Participant’s Service terminates for all purposes under this
Agreement.
(b)    Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within three months of Participant’s termination
of Service other than for Cause (as defined in the Plan)), then this Option will
expire at the close of business at Company headquarters on the date 12 months
after the date of death (or such shorter time period not less than six (6)
months or longer time period as may be determined by the Committee, subject to
the expiration details in Section 6). If Participant’s Service terminates
because of Participant’s Disability, then this Option will expire at the close
of business at Company headquarters on the date 12 months after Participant’s
Termination Date (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 6).
(c)    No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. The
Company will not provide further notice of such periods. In no event shall this
Option be exercised later than the Expiration Date set forth in the Notice.




--------------------------------------------------------------------------------




(d)    Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to the Company, its Parent or one of its Subsidiaries (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any) (the “Termination Date”).
The Committee shall have the exclusive discretion to determine when Participant
is no longer actively providing Services for purposes of Participant’s Option
(including whether Participant may still be considered to be providing Services
while on an approved leave of absence). Unless otherwise provided in this
Agreement or determined by the Company, Participant’s right to vest in this
Option under the Plan, if any, will terminate as of the Termination Date and
will not be extended by any notice period (e.g., Participant’s period of
services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under the laws of the jurisdiction in
which Participant resides or the terms of Participant’s employment agreement, if
any). Following the Termination Date, Participant may exercise the Option only
as set forth in the Notice and this Section, provided that the period (if any)
during which Participant may exercise the Option after the Termination Date, if
any, will commence on the date Participant ceases to provide Services and will
not be extended by any notice period mandated under the laws of the jurisdiction
where Participant resides or terms of Participant’s employment agreement, if
any. If Participant does not exercise this Option within the termination period
set forth in the Notice or the termination periods set forth above, the Option
shall terminate in its entirety. In no event, may any Option be exercised after
the Expiration Date of the Option as set forth in the Notice.
4.Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Participant’s death,
Disability, termination for Cause or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Agreement. This Option may not be exercised for a
fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be delivered via electronic
trading platform or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any Tax-Related Items (as defined in Section 8 below). This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price and
payment of any Tax-Related Items. No Shares will be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
(c)    Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in compliance with this Agreement,
that person must prove to the Company’s satisfaction that he or she is entitled
to exercise this Option. That person must also complete the proper Exercise
Notice form (as described above) and pay the Exercise Price (as described below)
and any applicable tax withholding due upon exercise of the Option (as described
below).
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)    Participant’s personal check (or readily available funds), wire transfer,
or a cashier’s check;
(b)    subject to applicable laws and the approval of the Committee,
certificates for shares of Company stock that Participant owns, along with any
forms needed to effect a transfer of those shares to the Company; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the exercise
price of Participant’s Option if Participant’s action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;




--------------------------------------------------------------------------------




(c)    cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any Tax-Related Items (as defined in Section 8
below). The balance of the sale proceeds, if any, will be delivered to
Participant. The directions must be given by signing a special notice of
exercise form provided by the Company; or
(d)    other method authorized by the Company.
6.Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
7.Term of Option. This Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.Tax Consequences.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or its Parent or Subsidiary employing or retaining Participant (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer, if
any. Participant further acknowledges that the Company or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including, but not limited
to, the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY
QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT
TO TAXATION BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or



(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent; or



(iii)
withholding in Shares to be issued upon exercise of the Option; or



(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or



(v)
any other arrangement approved by the Committee;







--------------------------------------------------------------------------------




all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(v) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.


The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in Participant’s jurisdiction(s), in which
case Participant may receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent in Common Stock. If the obligation
for Tax‑Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares issued upon
exercise of the Options; notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax‑Related Items. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items withholding.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer, as applicable, may be
required to withhold or account for as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.
9.Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;
(d)the Option grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(g)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;
(h)unless otherwise agreed with the Company in writing, the Option and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service Participant
provides as a director of the Company, its Parent or Subsidiary;
(i)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(j)if the underlying Shares do not increase in value, the Option will have no
value;




--------------------------------------------------------------------------------




(k)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(l)no claim or entitlement to compensation or damages will arise from forfeiture
of the Option resulting from Participant ceasing to provide employment or other
services to the Company, the Employer or any Parent or other Subsidiary (for any
reason whatsoever, whether or not later found to be invalid or in breach of laws
in the jurisdiction where Participant is providing services or the terms of
Participant’s employment agreement, if any);
(m)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(n)neither the Company, the Employer nor any Parent or other Subsidiary will be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees that he or she should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
11.Data Privacy
(a)    Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Participant is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other) data protection law perspective, for
the purposes described herein.
(b)    Declaration of Consent. Participant understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Subsidiary as
described in this Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Participant’s
Personal Data in connection with the Plan and this Agreement, Participant
understands that the Company is the controller of his or her Personal Data.
(c)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Participant for the purposes of allocating Shares
and implementing, administering and managing the Plan. Participant understands
that this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock or equivalent benefits awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor. The legal
basis for the processing of Participant’s Personal Data, where required, will be
his or her consent.
(d)    Stock Plan Administration Service Providers. Participant understands that
the Company may transfer his or her Personal Data, or parts thereof, to an
independent service provider based in the United States to assist the Company
with the implementation, administration and management of the Plan. Participant
understands and acknowledges that the Company’s service provider will open an
account for him or her to receive and trade shares of Common Stock acquired
under the Plan and that he or she will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.




--------------------------------------------------------------------------------




(e)    International Data Transfers. Participant understands that the Company
and, as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan are based in the United States.
Participant understands and acknowledges that his or her country may have
enacted data privacy laws that are different from the laws of the United States.
For example, the European Commission has issued only a limited adequacy finding
with respect to the United States that applies solely if and to the extent that
companies self-certify and remain self-certified under the EU/U.S. Privacy
Shield program. The Company does not currently participate in the EU/U.S.
Privacy Shield Program. The Company’s legal basis for the transfer of
Participant’s Personal Data is his or her consent.
(f)    Data Retention. Participant understands that the Company will use his or
her Personal Data only as long as is necessary to implement, administer and
manage his or her participation in the Plan, or to comply with legal or
regulatory obligations, including under tax and securities laws. In the latter
case, Participant understands and acknowledges that the Company’s legal basis
for the processing of his or her Personal Data would be compliance with the
relevant laws or regulations. When the Company no longer needs Participant’s
Personal Data for any of the above purposes, Participant understands the Company
will remove it from its systems.
(g)    Voluntariness and Consequences of Denial/Withdrawal of Consent.
Participant understands that his or her participation in the Plan and his or her
consent is purely voluntary. Participant may deny or later withdraw his or her
consent at any time, with future effect and for any or no reason. If Participant
denies or later withdraws his or her consent, the Company can no longer offer
Participant participation in the Plan or offer other equity awards to
Participant or administer or maintain such awards and Participant would no
longer be able to participate in the Plan. Participant further understands that
denial or withdrawal of his or her consent would not affect his or her status or
salary as an employee or his or her career and that Participant would merely
forfeit the opportunities associated with the Plan.
(h)    Data Subject Rights. Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Participant is based and subject to the conditions
set out in the applicable law, Participant may have, without limitation, the
rights to (i) inquire whether and what kind of Personal Data the Company holds
about him or her and how it is processed, and to access or request copies of
such Personal Data, (ii) request the correction or supplementation of Personal
Data about him or her that is inaccurate, incomplete or out-of-date in light of
the purposes underlying the processing, (iii) obtain the erasure of Personal
Data no longer necessary for the purposes underlying the processing, processed
based on withdrawn consent, processed for legitimate interests that, in the
context of his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Participant feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Participant’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Participant understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any
of, Participant’s rights, Participant understands that he or she should contact
his or her local human resources representative.
(i)    Alternate Basis and Additional Consents. Finally, Participant understands
that the Company may rely on a different basis for the collection, processing or
transfer of Personal Data in the future and/or request that Participant provide
another data privacy consent. If applicable, Participant agrees that upon
request of the Company or the Employer, Participant will provide an executed
acknowledgement or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
him or her for the purpose of administering his or her participation in the Plan
in compliance with the data privacy laws in his or her country, either now or in
the future. Participant understands and agrees that he or she will not be able
to participate in the Plan if Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.
12.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English so as to allow Participant to understand the terms and conditions of
this Agreement. Furthermore, if Participant has received this Agreement, or any
other document related to the Option and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.




--------------------------------------------------------------------------------




13.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
15.Acknowledgement. The Company and Participant agree that the Option is granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (a) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (b) represents that Participant
has carefully read and is familiar with their provisions, and (c) hereby accepts
the Option subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.
16.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
17.Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer. Participant
understands that the Company is under no obligation to register or qualify the
Common Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares. Finally, the Shares issued pursuant to this
Agreement shall be endorsed with appropriate legends, if any, determined by the
Company.
18.Severability. If one or more provisions of this Agreement are held to be
unenforceable, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision will be excluded from
this Agreement, (b) the balance of this Agreement will be interpreted as if such
provision were so excluded and (c) the balance of this Agreement will be
enforceable in accordance with its terms.
19.Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Francisco. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.No Rights as Employee, Director or Consultant. Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or a Parent
or Subsidiary, to terminate Participant’s service, for any reason, with or
without Cause.




--------------------------------------------------------------------------------




21.Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and the Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated on the Notice. By acceptance of this Option, Participant agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail to Stock Administration. Participant
further acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery if local laws prohibit such
consent.
22.Insider Trading Restrictions/Market Abuse Laws. By participating in the Plan,
Participant agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to Participant). Depending on Participant’s
country or the designated broker's country or country where the Common Stock is
listed, Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect Participant’s ability to accept, acquire, sell,
attempt to sell or otherwise dispose of Shares, rights to Shares (e.g., the
Option) or rights linked to the value of Shares during such times as Participant
is considered to have “inside information” regarding the Company (as defined by
the laws or regulations in the applicable jurisdiction). Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders
Participant placed before possessing inside information. Furthermore,
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include Participant’s fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant is responsible for ensuring compliance with any
applicable restrictions and should consult his or her personal legal advisor on
this matter.
23.Foreign Asset/Account Reporting; Exchange Controls. Participant’s country may
have certain foreign asset and/or account reporting requirements and/or exchange
controls that may affect Participant’s ability to acquire or hold Shares under
the Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside Participant’s country. Participant may be
required to report such accounts, assets, or transactions to the tax or other
authorities in Participant’s country. Participant may also be required to
repatriate sale proceeds or other funds received as a result of Participant’s
participation in the Plan to Participant’s country through a designated broker
or bank and/or within a certain time after receipt. Participant acknowledges
that it is Participant’s responsibility to be compliant with such regulations
and Participant understands and agrees that Participant should consult his or
her personal legal and tax advisors for any details.
24.Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy, applicable law may require the cancellation of Participant’s
Option (whether vested or unvested) and the recoupment of any gains realized
with respect to Participant’s Option.
BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THIS PLAN.






--------------------------------------------------------------------------------




APPENDIX
AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
GLOBAL OPTION AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.
Notifications
This Appendix also includes information relating to securities, exchange
control, foreign asset/account reporting and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting and other laws in effect in the respective countries as of January
2019, if applicable. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant exercises the Option or sells
Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.



--------------------------------------------------------------------------------



FRANCE
Terms and Conditions
Language Consent. By signing this Agreement or otherwise accepting this
Agreement, Participant confirms having read and understood the documents
relating to this Option (e.g., the Plan and the Agreement) which were provided
in the English language. Participant knowingly accepts the terms of these
documents.
Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Participant confirme ainsi avoir lu et compris les
documents relatifs à l’Option, (c’est-à-dire, Le Plan et cet Accord) qui ont été
fournis en langue anglaise. Le Participant accepte les termes de ces documents
en connaissance de cause.
Notifications
Tax Information. Options granted under the Plan are not intended to be
French-qualified options and have not been granted under the specific regime
found in Section L.225-177 to L.225-186-1 of the French Commercial Code, as
amended.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Participant should consult his
or her personal advisor to ensure compliance with applicable reporting
obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the acquisition or sale of securities (e.g., transfer of
proceeds from the sale of Shares into Germany) must be reported monthly to the
German Federal Bank (Bundesbank). The online filing portal may be accessed at
the website of the bundesbank (www.bundesbank.de) using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”). Participant should
consult his or her personal tax advisors for details regarding this requirement.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Common Stock when they
file their tax returns for the relevant year if the value of the shares for all
Common Stock acquired exceeds €150,000 or in the unlikely event that the
resident holds Common Stock exceeding 10% of the Company’s total Common Stock.
UNITED KINGDOM
Terms and Conditions
Tax Consequences. The following provisions supplement Section 8 of the
Agreement:
Without limitation to Section 8 of the Agreement, Participant agrees that he or
she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items as and when requested by the Company or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Participant also agrees to indemnify and keep indemnified
the Company and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax due is not
collected from or paid by Participant within ninety (90) days of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and National Insurance contributions
(“NICs”) may be payable. Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
applicable) for the value of the employee NICs due on this additional benefit.
Participant acknowledges that the Company or the Employer may recover such
additional NICs at any time thereafter by any of the means referred to in
Section 8 of the Agreement.



--------------------------------------------------------------------------------



Joint Election for Transfer of Liability for Employer NICs. As a condition of
Participant’s participation in the Plan and the exercise of this Option or
receipt of any benefit in connection with this Option, Participant agrees to
accept any liability for secondary Class 1 NICs that may be payable by the
Company or the Employer (or any successor to the Company or the Employer) in
connection with this Option and any event giving rise to Tax-Related Items (the
“Employer’s Liability”). Without prejudice to the foregoing, Participant agrees
to enter into the following joint election with the Company, the form of such
joint election being formally approved by HMRC (the “Joint Election”), and any
other required consent or elections. Participant further agrees to enter into
such other Joint Elections as may be required between Participant and any
successor to the Company and/or the Employer for the purpose of continuing the
effectiveness of the Joint Election. Participant further agrees that the Company
and/or the Employer may collect the Employer’s Liability from Participant by any
of the means set forth in Section 8 of this Agreement.
If Participant does not enter into the Joint Election prior to the exercise of
this Option or any other event giving rise to Tax-Related Items, Participant
will not be entitled to exercise this Option and receive Shares (or receive any
benefit in connection with this Option) unless and until he or she enters into
the Joint Election, and no Shares or other benefit will be issued to him or her
under the Plan, without any liability to the Company, the Employer or any other
service recipient.



--------------------------------------------------------------------------------



IMPORTANT NOTE: By accepting the Options (whether by signing the Notice or by
clicking on the “ACCEPT” box where indicated in the Company's designated
electronic acceptance procedure) or by separately signing the Joint Election
(whether in hard copy or electronically), Participant is agreeing to be bound by
the terms of the Joint Election. Participant should read the terms of the Joint
Election carefully before accepting the Agreement and the Joint Election. If
requested by the Company, Participant agrees to execute the Joint Election in
hard copy even if Participant has accepted the Agreement through the Company's
electronic acceptance procedure.
By entering into the Joint Election:
•
Participant agrees that any Employer’s Liability that may arise in connection
with participation in the Plan will be transferred to Participant; and

•
Participant authorizes his or her employer to recover an amount sufficient to
cover this liability by such methods including but not limited to, deductions
from Participant's salary or other payments due or the sale of sufficient shares
acquired pursuant to the Options or any other method set out in the Agreement.






--------------------------------------------------------------------------------



AUDENTES THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
(U.K. Employees)
Election to Transfer the Employer’s National Insurance Liability to the Employee
1.PARTIES
This Election to Transfer the Employer’s National Insurance Liability to the
Employee (this “Election”) is between:
(A)
The individual who has gained access to this Election (the “Employee”), who is
employed by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and restricted stock
units (“Awards”) pursuant to the terms and conditions of the Audentes
Therapeutics, Inc. 2016 Equity Incentive Plan, as may be amended from time to
time (the “Plan”), and

(B)
Audentes Therapeutics, Inc. of 600 California Street, 17th Floor, San Francisco,
CA 94108, U.S.A. (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



2.    PURPOSE OF ELECTION


2.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

 
2.2    In this Election, the following words and phrases have the following
meanings:


“Taxable Event” means any event giving rise to Relevant Employment Income.


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“Relevant Employment Income” from Awards on which the Employer’s National
Insurance contributions becomes due is defined as:
(iv)
an amount that counts as employment income of the earner under Section 426 of
ITEPA (restricted securities: charge on certain post-acquisition events);

(v)
an amount that counts as employment income of the earner under Section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or

(vi)
any gain that is treated as remuneration derived from the earner’s employment by
virtue of Section 4(4)(a) of SSCBA, including without limitation:

(A)
the acquisition of securities pursuant to the Awards (within the meaning of
Section 477(3)(a) of ITEPA);

(B)
the assignment (if applicable) or release of the Awards in return for
consideration (within the meaning of Section 477(3)(b) of ITEPA);

(C)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within the meaning of Section 477(3)(c) of ITEPA).

“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Awards pursuant to Section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of Section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.






--------------------------------------------------------------------------------



2.5
This Election does not apply to the extent that it relates to Relevant
Employment Income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.6
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and the Agreement pursuant to which the Awards were granted. This Election
will have effect in respect of the Awards and any awards which replace or
replaced the Awards following their grant in circumstances where Section 483 of
ITEPA applies.



3.    ELECTION


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that by
accepting the Awards, (whether by signing the Notice in hard copy or by clicking
on the “ACCEPT” box where indicated in the Company's electronic acceptance
procedure) or by signing this Election (whether in hard copy or electronically),
he or she will become personally liable for the Employer’s Liability covered by
this Election. This Election is made in accordance with paragraph 3B(1) of
Schedule 1 of the SSCBA.


4.    PAYMENT OF THE EMPLOYER’S LIABILITY


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the Agreement pursuant to which the Awards were
granted.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Awards to the Employee until
full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within fourteen
(14) days after the end of the U.K. tax month during which the Taxable Event
occurs (or within seventeen (17) days after the end of the U.K. tax month during
which the Taxable Event occurs, if payments are made electronically).



5.    DURATION OF ELECTION


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.




--------------------------------------------------------------------------------



Acceptance by the Employee
The Employee acknowledges that by accepting the Awards (whether by clicking on
the “ACCEPT” box where indicated in the Company’s electronic acceptance
procedure or by signing the Notice in hard copy) or by signing this Election
(whether in hard copy or electronically), the Employee agrees to be bound by the
terms of this Election.
Signed


_________________________________________________
The Employee
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company


_________________________________________________
[Insert Name]
[Insert Title]



--------------------------------------------------------------------------------



SCHEDULE OF EMPLOYER COMPANIES
The following are the employing companies to which this Joint Election may
apply:


Audentes Therapeutics UK Ltd.


Registered Office:
One Silk Street
London
United Kingdom
EC2Y 8HQ
Company Registration Number:
9442308
Corporation Tax Reference:
1190525848
PAYE Reference:
475/KB84591










